       Case 1:21-mj-00099-RMM Document 21-1 Filed 05/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                    :         Criminal No. 1:21-MJ-99 (RMM)
                                            :
             v.                             :
                                            :
RILEY JUNE WILLIAMS                         :


                                 ORDER OF COURT


      IT IS HEREBY ORDERED that the defendant’s Motion to Amend Conditions

of Release, is GRANTED. Riley June Williams’ conditions of release are amended to

allow her to leave her residence between 7:00 a.m. and 8:00 p.m. All other conditions

previously imposed will remain in effect.



DATED:                      , 2021.             BY THE COURT:



                                                _________________________________
                                                ROBIN M. MERIWEATHER
                                                Magistrate Judge
